 



Exhibit 10(i)
Arabian American Development Company
10830 North Central Expressway, Suite 175
Dallas, Texas 75231
(214) 692-7872
Retirement Awards Program
February 16, 2007
Hatem El-Khalidi
10830 N. Central Expressway
Dallas, TX 75231
Dear Mr. El-Khalidi,
This letter will serve to formalize the terms and conditions of our agreement
concerning your pending retirement as President of Arabian American Development
Co. et al. and to recognize the forty years of service to the Company. This
agreement is entered into for the benefit of the Company, recognizing your long
service, expertise, and history in the areas of marketing, contract
negotiations, and mineral development and the role you have played in these
areas. The following shall take effect upon your official retirement from the
Company:

  1.   The Company will pay you three thousand dollars ($3,000.00) per month
promptly on the first day of each month for the remainder of your natural life.
    2.   Subsequent to your passing, the Company will pay your surviving spouse,
Ingrid El-Khalidi, a sum of two thousand dollars ($2,000.00) per month promptly
on the first day of each month for the remainder of her natural life.     3.  
Additionally, you may participate in the Employees Group Health Insurance
program as provided to employees of the Company, the premium of which will be
fully funded by the Company. The Company shall not be obligated to provide any
health insurance coverage other than that offered to any regular employee in its
normal benefits program, which may change from time to time. This benefit shall
be available to yourself and to Ingrid El-Khalidi for each of your natural lives
and shall not apply to any other parties, whether related, dependent upon you,
or associated with you in any way.

These terms are within the standard practices afforded other former employees
upon their retirement. The forgoing represents the entire agreement whereby the
Company wishes to reward you for past service. There are no warranties or
intentions other than those stated above. We have discussed the option of
purchasing an annuity to ensure the

 



--------------------------------------------------------------------------------



 




benefits listed would be available to you under any change of the Company’s
financial position or ownership and have agreed that this option may continue
for discussion at a future date. If this accurately sets forth your
understanding, please sign below as indicated and return an executed copy to me
for my files.

          Sincerely,

        /s/ Nick Carter        Nick Carter      Secretary, Arabian American
Development Co.       
        Agreed and accepted February 16, 2007. 

        /s/ Hatem El-Khalidi        Hatem El-Khalidi     

 